DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-12 in the reply filed on June 2, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iuliano, et al. (US 2016/0243745).

In reference to Claim 1, Iuliano discloses an adjustment system adapted for coupling to a die (Abstract), the adjustment system comprising: a first adjustment module ([0009]) comprising: a first body ([0009], adjustment mechanism), a first plurality of studs (Fig. 5A), each of said first plurality of studs is slidably positioned within said first body ([0053], pins), and a first actuator coupled to said first plurality of studs ([0056]), said first actuator being configured to move each of said first plurality of studs ([0056]); and a second adjustment module comprising: a second body ([0058]-[0060], second adjuster), a second plurality of studs ([0058]-[0060], second adjuster), each of said second plurality of studs is slidably positioned within said second body ([0058]-[0060], second adjuster), and a second actuator coupled to said second plurality of studs ([0058]-[0060], second adjuster), said second actuator being configured to move each of said second plurality of studs ([0058]-[0060], second adjuster), a number of studs composing said first plurality of studs is different than a number of studs composing said second plurality of studs ([0062], the separate adjusters can be different from one another).

	In reference to Claim 2, Iuliano discloses the system of Claim 1, as described above.
	Iuliano discloses said first body of the first adjustment module comprises a first plurality of stud channels, wherein each of said first plurality of stud channels is configured to slidably receive a respective one of said first plurality of studs, and wherein said second body of said second adjustment module comprises a second plurality of stud channels, wherein each of said second plurality of stud channels is configured to slidably receive a respective one of said second plurality of studs (Fig. 5A, the two sets of pins sliding into the two adjusters).

In reference to Claim 3, Iuliano discloses the system of Claim 1, as described above.


In reference to Claim 6, Iuliano discloses the system of Claim 1, as described above.
	Iuliano discloses said first adjustment module further comprises a first mounting bar configured to removably mount to said die, the first mounting bar including a first plurality of holes extending therethrough configured to receive said first plurality of studs within, and wherein said second adjustment module further comprises a second mounting bar configured to removably mount to said die, the second mounting bar including a second plurality of holes extending therethrough configured to receive said second plurality of studs within ([0053], Fig. 4).

In reference to Claim 7, Iuliano discloses the system of Claim 1, as described above.
	Iuliano discloses said first adjustment module further comprises a first plurality of lip connectors, each of said first plurality of lip connectors configured to couple to an end of a respective one of said first plurality of studs, and wherein said second adjustment module further comprises a second plurality of lip connectors, each of said second plurality of lip connectors configured to couple to an end of a respective one of said second plurality of studs, wherein said first and second plurality of lip connectors are further configured to couple to a lip of said die ([0007], [0010], [0025], and [0027]).

In reference to Claim 9, Iuliano discloses the system of Claim 1, as described above.
	Iuliano discloses a controller operatively coupled to said first actuator and said second actuator, said controller being configured to send a control command to control said first actuator or said second actuator to move said first plurality of studs or said second plurality of studs, respectively, the controller 

In reference to Claim 10, Iuliano discloses the system of Claim 9, as described above.
	Iuliano discloses the processor is configured to: compare the sensed thickness profile to the desired thickness profile; determine, in response to the comparison of the sensed thickness profile to the desired thickness profile, that the sensed thickness profile outside of an acceptable range of the desired thickness profile; and generate, in response to the determination that the sensed thickness profile is not within an acceptable range of the desired thickness profile, the control command to said first actuator or said second actuator to move said first plurality of studs or said second plurality of studs, respectively ([0035]).

	In reference to Claim 11, Iuliano discloses a die for discharging a substance (Abstract), the die comprising: an adjustment system coupled to the die ([0009]) the adjustment system comprising: a first adjustment module comprising: a first body ([0009], adjustment mechanism), a first plurality of studs (Fig. 5A), each of said first plurality of studs is slidably positioned within said first body ([0053], pins), and a first actuator coupled to said first plurality of studs ([0056]), said first actuator being configured to move each of said first plurality of studs ([0056]); and a second adjustment module comprising: a second body ([0058]-[0060], second adjuster), a second plurality of studs ([0058]-[0060], second adjuster), each of said second plurality of studs is slidably positioned within said second body ([0058]-[0060], second adjuster), and a second actuator coupled to said second plurality of studs ([0058]-[0060], second adjuster), said second actuator being configured to move each of said second plurality of studs ([0058]-[0060], second adjuster), a number of studs composing said first plurality of studs is different than a 

In reference to Claim 12, Iuliano discloses the system of Claim 11, as described above.
	Iuliano discloses said first adjustment module and the second adjustment module are both removably mounted to said die ([0053], Fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iuliano, et al. (US 2016/0243745) in view of Monti (US 5,770,129).

In reference to Claim 4, Iuliano discloses the system of Claim 1, as described above.
	Iuliano does not disclose a junction box; a first wiring assembly configured to connect to said junction box and to said first actuator to form an electrical connection therebetween; and a second wiring assembly configured to connect to said junction box and to said second actuator to form an electrical connection therebetween.
	Monti discloses a junction box; a first wiring assembly configured to connect to said junction box and to said first actuator to form an electrical connection therebetween; and a second wiring assembly configured to connect to said junction box and to said second actuator to form an electrical connection therebetween (Figs 1 & 2, Item 13).
	It would have been obvious to one of ordinary skill in the art to complete the adjustment system of Iuliano by actuating the system like Monti because it would have been a use o f a known technique to improve a similar apparatus in the same way.  The prior art (Iuliano) contained a base apparatus (adjustment system) upon which the claimed invention can be seen as an improvement.  The prior art (Monti) contained a comparable apparatus (adjustment system) that has been improved in the same way (actuating the system) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (actuating the system) in the same way to the base apparatus and the results would have been predictable to one of ordinary skill in the art (a system capable of being actuated).

In reference to Claim 5, modified Iuliano discloses the system of Claim 4, as described above.
	Monti discloses a guard configured to couple to said junction box and extend over said first and second adjustment modules (Fig. 2, surface portions).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 8 would be allowable because Monti discloses thermal bolts that can be used when heat is required, however Examiner does not feel these thermal bolts meet the claim limitation of “actuator comprises … heating unit”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742